DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panchawagh et al. U.S. Patent Publication No. 2017/0110504 (hereinafter Panchawagh).
Consider claim 1, Panchawagh teaches sensor comprising: a substrate (Figure 12C, where lower electrode is mounted, the substrate in ; a piezoelectric layer located over the substrate and in physical contact with a plurality of electrodes (Figure 12C, electrode, lower electrode and piezoelectric layer), wherein the plurality of electrodes comprise a first electrode separated into a plurality of first electrode elements (Figure 12c, lower electrodes and electrical via) and at least a second electrode separated into a plurality of electrode elements (Figure 12c, top electrodes 914), wherein the first electrode is patterned and integrated into with the substrate (Figure 12C, lower electrode and electrical via, and the structure where it is mounted and integrated) and the second electrode is patterned and operatively connected to the substrate through a film via at least one contact electrode element selected from the plurality of first electrode elements (Figure 12C, top electrode connected to substrate (where lower electrode is mounted) through piezoelectric film via electrical via and con, wherein the first electrode and the second electrode are located on opposite sides of the piezoelectric layer (Figure 12c, top and lower electrodes).
Panchawagh’s figure 12 does not appear to show a first pair of electrode elements and a second pair of electrode elements electrically isolate a piezo element, wherein the first pair of electrode elements comprises a first electrode element selected from the plurality of first electrode elements and a second electrode element selected from the plurality of second electrode elements, and wherein the second pair of electrode elements comprises a third electrode element selected from the plurality of first electrode elements and a fourth electrode element selected from the plurality of second electrode element.
However, Panchawagh teaches holes and other cutout portions of the lower electrode layer and the piezoelectric layer may be formed as needed to allow traversing of vias and other electrical traces in [0103]. In addition, figures 4-5 teaches an array of pixel circuits. Thus, the a first pair of electrode elements and a second pair of electrode elements electrically isolate a piezo element (first pair corresponds to a first pixel and second pair correspond to a second pixel), wherein the first pair of electrode elements comprises a first electrode element selected from the plurality of first electrode elements and a second electrode element selected from the plurality of second electrode elements (top and lower electrode in figure 12c corresponding to a first pixel), and wherein the second pair of electrode elements comprises a third electrode element selected from the plurality of first electrode elements and a fourth electrode element selected from the plurality of second electrode element (top and lower electrode in figure 12c corresponding to a second pixel).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a pixel array with the benefit that the sensor can be implemented in a 

Consider claim 7, Panchawagh teaches all the limitations of claim 1. In addition, Panchawagh teaches a third electrode separated from the second electrode by an insulator (Figure 12c illustrates a plurality of electrodes separated from each other (more than three electrodes)).

Consider claim 11, Panchawagh teaches all the limitations of claim 1. In addition, Panchawagh teaches the piezoelectric layer is one of a film layer, a bulk layer, or separate elements (Figure 12c, piezoelectric layer is one of a film layer).

Consider claim 12, Panchawagh teaches all the limitations of claim 1. In addition, Panchawagh teaches a cavity between the piezoelectric layer and the substrate (Figure 12c, cavity 920).

the sensor is a Piezoelectric Micromachined Ultrasonic Transducer (PMUT) [0044].

Claims 2-6, 8, 9, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panchawagh as applied to claim 1 above, and further in view of Panchawagh et al. U.S. Patent Publication No. 2016/0107194 (hereinafter Panchawagh2).
Consider claim 2, Panchawagh teaches all the limitations of claim 1. As mentioned above, Panchawagh teaches holes and other cutout portions of the lower electrode layer and the piezoelectric layer may be formed as needed to allow traversing of vias and other electrical traces in [0103]. In addition, figures 4-5 teaches an array of pixel circuits.  Thus, Panchawagh teaches a third pair of electrode elements comprises a fifth electrode element selected from the plurality of first electrode elements and a sixth electrode element selected from the plurality of second electrode elements (third pair corresponds to , and wherein the third pair of electrode elements and a seventh electrode element (Figure 12c shows that a pixel comprises a plurality of electrodes (more than three). For example, top electrode (sixth electrode), lower electrode (seventh electrode) and electrical via (fifth electrode). In addition, figures 4-5 suggests an array of pixel circuits (e.g. comprising four pixels), selected from the plurality of first electrode elements (Figure 4, row select).
Panchawagh does not appear to specifically disclose electrodes are used in a differential mode.
However, in a related field of endeavor, Panchawagh2 teaches PMUTs (abstract) and further teaches electrodes are used in a differential mode (Figures 16-19, Tx-, Tx+ and Ref).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a differential mode as taught by Panchawagh2 with the benefit that differential electrodes may be positioned on opposite sides of the inflection zone to increase the level of the output signals obtainable and to 
Consider claim 3, Panchawagh and Panchwagh2 teach all the limitations of claim 2. In addition, Panchawagh2 teaches the differential mode is a differential drive (Figures 16-19, Tx-, Tx+).

Consider claim 4, Panchawagh and Panchwagh2 teach all the limitations of claim 2. In addition, Panchawagh2 teaches the differential mode is a differential sense (Figures 16-19, Rx+, Rx-).

Consider claim 5, Panchawagh and Panchwagh2 teach all the limitations of claim 2. In addition, Panchawagh2 teaches a phase shift is applied to a signal between a transmit state and a receive state (Figure 17, 1720 and 1722).

the phase shift is a 180-degree difference between the transmit state and the receive state (Figures 17, 1720 and 1722).

Consider claim 8, Panchawagh teaches all the limitations of claim 1. 
Panchawagh does not appear to specifically disclose a switching element that comprises a first position and a second position, wherein in the first position the switching elements facilitates the transmitting, and in the second position the switching element facilitates the receiving.
However, in a related field of endeavor, Panchawagh2 teaches a switching element that comprises a first position and a second position ([0088] and figure 19, switchable transmit/receive electrodes), wherein in the first position the switching element facilitates the transmitting (Figure 19, Tx), and in the second position the switching element facilitates the receiving (Figures 19, Rx).


Consider claim 9, Panchawagh and Panchwagh2 teach all the limitations of claim 8. In addition, Panchawagh2 teaches wherein in the first position, the switching element operatively connects at least one electrode element of the plurality of first electrode elements and at least one electrode element of the plurality of second electrode elements (Figure 19 and [0088], when connected to Tx+ and Tx-) and wherein in the second position, the switching element operatively connects at least another electrode element of the plurality of first electrode elements and at least a another electrode element of the plurality of second electrode elements (Figure 19 and [0088], when connected to Rx+ and Rx+. In addition, [0020] suggests an array of PMUT sensors).

Consider claim 14, Panchawagh teaches a method, comprising: selecting a pair of electrode elements from a first set of electrode elements of a first electrode  and a second set of electrode elements of a second electrode ([0044], transmit and receive electrode), wherein the first electrode is integrated into a substrate and is located on a first side of a piezoelectric layer (Figure 12c, piezoelectric layer, lower electrode and a corresponding integrated substrate) and the second electrode is located on a second side of the piezoelectric layer (Figure 12c, top electrode and piezoelectric layer) and is operatively connected to the substrate via a contact electrode (Figure 12c, connective traces and electrical via), wherein the contact electrode is an electrode element of the first set of electrode elements(Figure 12c, see electrical via), and wherein the first side and the second side are opposite sides of the piezoelectric layer (figure 12c).
Panchawagh does not appear to specifically disclose transmitting ultrasonic signals using the pair of electrode elements based on a position of a switch element being in a first position; and receiving ultrasonic signals using the pair of electrode elements based on the position of the switch element being in a second position, wherein the transmitting and the receiving comprises separately controlling the first set of electrode elements of the first electrode and the second set of electrode elements of the second electrode.
However, Panchawagh2 teaches transmitting ultrasonic signals using the pair of electrode elements based on a position of a switch element being in a first position (Figure 19 and [0088], when connected to Tx+ and Tx-); and receiving ultrasonic signals using the pair of electrode elements based on the position of the switch element being in a second position (Figure 19 and [0088], when connected to Rx+ and Rx+), wherein the transmitting and the receiving comprises separately controlling the first set of electrode elements of the first electrode and the second set of electrode elements of the second electrode ([0020] and [0050] suggests an two-dimensional array of PMUT sensors. [0054], control the array. Thus, controlling a plurality of sets of electrodes).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a switch element as taught by Panchawagh2 with the benefit that PMUT should provide a differential pair of transmit electrodes (Tx+ and Tx-) and a differential pair of receive electrodes (Rx+ and Rx-) as suggested in [0088], where differential electrodes may be positioned on opposite sides of the inflection zone to increase the level of the output signals obtainable and to cancel some common-mode effects such as temperature variations or noise signals common to both receive electrodes as suggested in [0085].
the transmitting the ultrasonic signals comprises applying a differential drive to the pair of electrode elements (Figure 19 and [0088], Tx+ and Tx-).

Consider claim 16, Panchawagh and Panchwagh2 teach all the limitations of claim 14. In addition, Panchawagh2 teaches the receiving the ultrasonic signals comprises applying a differential sense to the pair of electrode elements (Figure 19 and [0088], Rx+ and Rx-), wherein the second set of electrode elements are arranged to contact portions of the piezoelectric layer with an out-of- phase stress based on the receiving the ultrasonic signals (Figure 19 and [0088], Rx+ and Rx-, where positive and negative are considered out-of-phase).

facilitating backside sensing of a sensor, comprising: defining a plurality of array positions comprising a plurality of ultrasonic transducers (Figure 12c, 2-D array of sensors), wherein the plurality of array positions is associated with a first side of a substrate and a second side of the substrate is operatively connected to the first electrode (Figure 12c), wherein the first side and the second side are opposite sides of the substrate (opposite sides of substrate where lower electrode is integrated); and transmitting the ultrasonic signals from the plurality of ultrasonic transducers [0044].

Consider claim 18, Panchawagh and Panchwagh2 teach all the limitations of claim 14. In addition, Panchawagh teaches the sensor is a Piezoelectric Micromachined Ultrasonic Transducer (PMUT) [0044].

applying a phase shift between a transmit signal used for the transmitting the ultrasonic signals and a receive signal used for the receiving the ultrasonic signals (Figure 19 and [0088], Tx+, Tx-,).

Consider claim 20, Panchawagh and Panchwagh2 teach all the limitations of claim 19. In addition, Panchawagh2 teaches the phase shift is a 180 degree difference between the transmit state and the receive state (Figure 19 and [0088], Tx+ and Tx- (see 1720 and 1722)).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panchawagh as applied to claim 1 above, and further in view of Wang et al. U.S. Patent Publication No. 2018/0046302 (hereinafter Wang).
Consider claim 10, Panchawagh teaches all the limitations of claim 1. 
Panchawagh does not appear to specifically disclose piezoelectric layer comprises a polyvinylidene fluoride (PVDF) layer.
piezoelectric layer comprises a polyvinylidene fluoride (PVDF) layer [0035].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide PVDF as taught by Wang with the benefit that PVDF has transparent properties as suggested by Wang in [0036].

Response to Arguments
Applicant's arguments filed 01/07/2022 have been fully considered but they are not persuasive.
On page 7, Applicant argues that “the lower electrode of Panchawagh et al. is not separated into a plurality of first electrode elements”. The Office respectfully disagrees for the following reasons.
Panchawagh teaches holes and other cutout portions of the lower electrode layer and the piezoelectric layer may be formed as needed to allow traversing of vias and other electrical traces in [0103]. In addition, figures 4-5 an array of pixel circuits. Thus, first pair corresponds to a first pixel and second pair correspond to a second pixel, where the lower electrodes are separated in order to allow traversing of vias.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROBERTO W FLORES/Primary Examiner, Art Unit 2621